Citation Nr: 9917536	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-41 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right eye 
disorder.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for bilateral tinnitus.

4. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5. Entitlement to service connection for a right shoulder 
disorder.

6. Entitlement to an increased (compensable) evaluation for 
residuals of a fractured left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

At a February 1999 Travel Board hearing before the 
undersigned Member of the Board, the veteran withdrew his 
service connection claims for a cardiovascular disorder, an 
abdominal disorder, a urinary tract infection, a liver 
disorder, bilateral leg weakness, right knee pain, bilateral 
foot pain, a skin disorder, and numbness of all extremities.


FINDINGS OF FACT

1.  The RO notified the veteran of the denial of his claim 
for entitlement to an increased (compensable) rating for 
residuals of a fractured left wrist, in a letter dated 
October 2, 1995.  The appellant filed a timely notice of 
disagreement in April 1996.  The RO mailed the appellant a 
statement of the case on June 25, 1996.

2.  The veteran indicated in a statement received by the RO 
on August 21, 1996, that he was satisfied with the rating 
assigned for the residuals of a fractured left wrist.

3.  The claims of entitlement to service connection for a 
right shoulder disorder, bilateral hearing loss, or bilateral 
tinnitus are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to adjudicate a 
claim of entitlement to an increased rating for residuals of 
a left wrist fracture.  38 U.S.C.A. § 7105(d)(3) (West 1991).

2.  The claims of entitlement to service connection for a 
right shoulder disorder, bilateral hearing loss, and 
bilateral tinnitus are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed to perfect his appeal.  The date 
of mailing of the statement of the case will be presumed to 
be the same as the date of the statement of the case and the 
date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302 (1998).

A substantive appeal postmarked before the expiration of the 
applicable deadline will be considered timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a) (1998).  "The 
[substantive] appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought on 
appeal must be clearly identified."  38 U.S.C.A. § 
7105(d)(3); see Brannon v. West, 12 Vet. App. 32, 34 (1998).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C. § 7105(d)(5).

A thorough review of the record in the present case reveals 
the veteran failed to file a timely substantive appeal 
alleging a specific error of fact with regard to the RO's 
September 1995 denial of the veteran's claim. 

In this regard, the RO, in an September 1995 decision, denied 
an increased rating for residuals of a fractured left wrist.  
The RO notified the veteran of this decision in a letter 
dated October 2, 1995.  The RO received the veteran's notice 
of disagreement in April 1996, and the RO issued the veteran 
a statement of the case in June 1996.  The veteran 
subsequently submitted a statement (VA Form 21-4138), which 
the RO received in August 1996.  In this statement, the 
veteran said that he was satisfied with the rating because he 
had no wrist problems except pain.  Thus, he did not allege a 
specific error of fact as required by 38 U.S.C.A. § 7105.  
Hence, the claim must be dismissed for failure to allege a 
specific error of fact or law on a timely basis.

Service connection

The veteran is seeking service connection for a right 
shoulder disorder, bilateral hearing loss, and bilateral 
tinnitus.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to them and there is no duty to assist him with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Also, a neurological 
disorder, such as a sensorineural hearing loss, will be 
presumed to have been incurred in service if it was 
manifested to a compensable degree of disability within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records show no 
indication of any treatment for, or diagnosis of, a right 
shoulder disorder, bilateral hearing loss, or bilateral 
tinnitus during his period of service.  Physical examination 
at the time of his entrance into service was normal with 
respect to the foregoing.  Likewise, there is no post-service 
medical evidence of a right shoulder disorder, bilateral 
hearing loss, or bilateral tinnitus.  An April 1973 VA 
examination was negative for complaints or findings of a 
right shoulder disorder, bilateral hearing loss, or bilateral 
tinnitus.  As noted above, evidence of a current disability 
is an essential element of a well-grounded claim, and the 
Board finds that there is no competent evidence of record 
showing that these disorders existed either in or after 
service.  Hence, without evidence of current disability, 
these claims are not well grounded.  Epps.

With respect to the veteran's testimony that he developed a 
right shoulder disorder, bilateral hearing loss, and 
bilateral tinnitus as a result of service, the Board notes 
that while he is certainly capable of providing the testimony 
offered in February 1999, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a right shoulder 
disorder, bilateral hearing loss, or bilateral tinnitus 
during service, and as the appellant has submitted no medical 
opinion or other competent evidence to show, or to support, 
his claim that his current disorders are in anyway related to 
his period of service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefits sought on appeal are denied.  

In reaching this decision the Board acknowledges that the 
veteran contends that VA has not properly assisted him with 
the development of his claims.  Specifically, he maintains 
that VA should provide him with an examination for his 
claimed disorders.  Without well-grounded claims, however, 
the Board finds that VA has no authority to further develop 
these claims.  See Epps. 

The veteran also contends that VA has not obtained his 
complete service medical records.  He cites that there are no 
records from his assignments overseas in Vietnam or Thailand.  
In this regard, the NPRC indicated in April 1995 that it had 
provided all the veteran's service medical records that it 
had in its possession.  Moreover, since the veteran has not 
provided evidence of a current disability and a nexus to 
service with respective to his hearing, tinnitus, and right 
shoulder claims, there is no basis for speculating that any 
missing service medical records would produce the missing 
nexus or continuity-of-symptomatology evidence needed to 
ground these claims.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a fractured left wrist, is dismissed.

Service connection for a right shoulder disorder, bilateral 
hearing loss, and bilateral tinnitus is denied.


REMAND

With respect to the appellant's entitlement to service 
connection to PTSD, the Board observes here that the record 
does not show that the veteran engaged in combat with the 
enemy, and his service records do not indicate that he 
received any award of a combat medal or citation.  The 
veteran has, however, claimed several traumatic experiences 
during his tour of duty in Vietnam which, if verified, could 
establish a basis for granting service connection assuming 
that the veteran actually has a diagnosis of PTSD as 
testified to in February 1999.  The veteran's military 
occupational specialty was an air cargo specialist, however, 
he reported experiencing ambushes, firefights, and rocket 
attacks; being wounded in the right eye; and being exposed to 
acoustic trauma and dead bodies.  Alas, while the record 
reveals that the RO requested the appellant's military 
records from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in December 1996, the Board notes 
that there is no final reply from USASCRUR.  

Hence, if the veteran's prison medical records reveal a 
diagnosis of PTSD, the Board believes that an attempt to 
verify these assertions is necessary in light of Manual M21-
1, Part VI, paragraph 7.46(f)(2).

With respect to the claim for a right eye disorder, the 
service medical records note that the veteran was first 
diagnosed with right hyperphoria in June 1972.  Hyperphoria 
is defined as a tendency of the visual axis of one eye to 
deviate upward, prevented by binocular vision.  Stedman's 
Medical Dictionary 829 (26th ed. 1995).  Hence, in light of 
the foregoing, the Board finds that a medical opinion is 
required in order to determine whether this condition is 
related to the veteran's post-service right eye surgery in 
1976.  

Therefore, this case is REMANDED for the following actions:

1.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent prison 
treatment records from any institution 
where he was incarcerated, to include the 
Texas Department of Corrections facility 
in Rosharon, Texas, and the Venus Prison 
in Venus, Texas, with respect to the 
remaining issues on appeal.  The RO 
should also attempt to obtain any other 
treatment records pertaining to care 
provided to the veteran since February 
1999.

2.  If and only if the prison records 
note a diagnosis of PTSD, then the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary and a copy of the veteran's 
DD 214 and all associated service 
documents should be sent to the USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be requested 
to verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.

Following the receipt of a response from 
the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are verified by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

If a stressor is verified, the RO should 
arrange for the veteran to be seen for a 
psychiatric examination.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to any examination.  In determining 
whether or not the veteran has PTSD due 
to an inservice stressor, the 
psychiatrist is hereby notified that he 
or she may rely upon only the 
independently verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that PTSD was caused by an inservice 
stressor, he or she must identify which 
verified stressor detailed is responsible 
for the conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examination 
report should be typed.

3.  The RO should also request that an 
ophthalmologist review the record with 
respect to the appellant's right eye 
disorder.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to any 
examination.  After reviewing the service 
medical records and the Methodist 
Hospital surgical reports from November 
1976, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not that the surgery performed 
in 1976 was related to the inservice 
diagnosis of right hyperphoria in June 
1972.  Additionally, the examiner is 
requested to offer an opinion whether the 
veteran clearly and unmistakably had a 
right eye disorder prior to his active 
duty service.  Any opinion must be 
accompanied by a complete rationale.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issues on appeal, in light 
of relevant laws, regulations and 
decisions of the Court, to include Cohen 
v. Brown, 10 Vet. App 128 (1997).  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

